
	
		V
		111th CONGRESS
		1st Session
		H. R. 357
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jose de Jesus Ibarra, Monica Ibarra
		  Rodriguez, and Cristina Gamez.
	
	
		1.Waiver of grounds for removal
			 of, denial of admission to, Jose de Jesus Ibarra, Monica Ibarra Rodriguez, and
			 Cristina Gamez
			(a)In
			 GeneralNotwithstanding sections 212(a) and 237(a) of the
			 Immigration and Nationality Act, Jose de Jesus Ibarra, Monica Ibarra Rodriguez,
			 and Cristina Gamez may not be removed from the United States, or denied
			 admission to the United States, by reason of any act that is a ground for
			 removal or denial of admission and is reflected in the records of the
			 Department of Homeland Security, or the Visa Office of the Department of State,
			 on the date of the enactment of this Act.
			(b)Rescission of
			 Outstanding Order of RemovalThe Secretary of Homeland Security
			 shall rescind any outstanding order of removal, or any finding of
			 inadmissibility or deportability, that has been entered against Jose de Jesus
			 Ibarra, Monica Ibarra Rodriguez, or Cristina Gamez by reason of any act
			 described in subsection (a).
			(c)Establishment of
			 Good Moral CharacterNotwithstanding section 101(f) of the
			 Immigration and Nationality Act, any act described in subsection (a) may not be
			 considered in determining whether each Jose de Jesus Ibarra, Monica Ibarra
			 Rodriguez, or Cristina Gamez is, or during any period has been, a person of
			 good moral character for purposes of the Immigration and Nationality
			 Act.
			
